Citation Nr: 0813949	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Health Care 
System, 
Murfreesboro, Tennessee



THE ISSUE

Entitlement to reimbursement for non-VA outpatient treatment 
and prescriptions, for an episode of care on June 16, 2005.  


(The veteran, the appellant herein, also has several issues 
pending from the VA Regional Office in Nashville, Tennessee.  
Those issues are the subjects of a separate decision of the 
Board.)



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from October 1966 to September 
1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 2006 and June 2006 letter decisions by the 
above Department of Veterans Affairs (VA) Health Care System 
(HCS), which is the agency of original jurisdiction (AOJ) in 
this matter. 

The HCS decisions denied, respectively, reimbursement for 
prescription drug expenses and medical service, both as 
associated with non-VA care administered to the veteran on 
June 16, 2005.  


FINDINGS OF FACT

1.  On June 16, 2005, the veteran received private medical 
treatment without prior VA approval, for a non-emergency 
medical condition which was not of such nature that delay 
would have been hazardous to life or health.

2.  The veteran made no effort to fill prescriptions written 
by the private physician on June 16, 2005, at a VA pharmacy. 

3.  The veteran's medical condition for which he received 
treatment and for which he was written prescriptions for 
medications on June 16, 2005, was not of an emergency nature 
necessitating his prompt filling of the prescription at a 
non-VA pharmacy, and delay in filling the prescription would 
not have been hazardous to his life or health .  

CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses for non-VA treatment administered on June 16, 2005, 
have not been met; the criteria for reimbursement for non-VA 
pharmaceutical expenses associated with that care are also 
not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2007).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of title 38, Code of Federal Regulations.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

Basic due process does, of course, apply in any VA claim, and 
in this regard the Board notes that in August 2007 the 
veteran submitted a document to the VA Regional Office in 
Nashville, Tennessee (at which office he has several other 
claims pending, of a no-medical nature), presenting multiple 
requests, among which was a request for a Decision Review 
Officer (DRO) hearing.  However, in July 2007 the Tennessee 
Valley HCS sent him a statement of the case (SOC) addressing 
his appealed claim for reimbursement for medical procedures 
and prescriptions.  He was then informed that the HCS, and 
not the Nashville RO, is the AOJ addressing these 
reimbursement issues, and that any pertinent statements or 
requests with regard to his medical reimbursement claim 
should accordingly be sent to the HCS. 

There is no indication in the August 2007 request for a 
hearing that the veteran desired a hearing to address the 
reimbursement issues on appeal.  Further, the VA Form 9 he 
submitted in July 2007 to perfect his appeal of the 
reimbursement issue made no request for a hearing, and 
specifically indicated that no Board hearing was desired.  He 
also then submitted additional evidence with waiver of 
initial consideration by the AOJ.  That July 2007 waiver 
expressly asked that his appeal from the decision of the 
Tennessee Valley Health Care System, with the additional 
evidence, be forwarded directly to the Board for appellate 
consideration, without further review by the AOJ.  In view of 
the foregoing, the Board concludes that the veteran 
effectively made no request for a hearing as to his appealed 
claim for reimbursment for medical and prescription expenses.  

II.  Claim for Reimbursement for Medical Care and 
Prescriptions

Obtained private medical records reflect that on June 16, 
2005, the veteran received treatment at the facilities of a 
private ear, nose, and throat (hereinafter "ENT") 
specialist in Columbia, Tennessee, for complaints of a 
gradually worsening ear problem of three months' duration.  
The ENT noted that the veteran was acting normally, with 
normal communication and normal voice.  Complaints included 
tinnitus, vertigo, and pressure of the ears.  The ENT 
conducted a pertinent physical examination.  Conditions not 
complained of, but detected, included mild tenderness of the 
temporomandibular joint, mild serpentine deviated nasal 
septum, bilateral inferior nasal turbinate hypertrophy, and a 
left thyroid mass.  The ENT diagnosed cerumen impaction, 
acute external otitis, tinnitus, dizziness, allergic 
rhinitis, and thyroid mass.  Treatment performed at the visit 
consisted of a left ear wash.  The ENT prescribed Astelin and 
Ciprodex.  At no point in the record did the ENT indicate or 
describe any identified condition as an emergency medical 
condition requiring immediate treatment, or otherwise 
threatening life or health if immediate care or immediate use 
of prescriptions were not performed.  

A medical billing statement for the above visit reflects that 
the veteran's primary insurance was then Medicare Part B, and 
that charges for the visit were $274.00 for the comprehensive 
examination and $71.00 for the cerumen removal, for a total 
bill of  $345.00.  Of that bill, Medicare allowed a total 
charge of $207.83, effecting a Medicare adjustment of 
$137.17.  The medical billing statement informs that $19.57 
was paid by the patient, and that $110.00 was applied to a 
deductible.  Thus, the patient (the veteran) paid out-of-
pocket a total of $129.57 (the $19.57 "co-pay" plus the 
$110.00 applied toward the Medicare Part B deductible).  

The record shows that within two days after the June 16, 
2005, ENT examination and treatment, the veteran submitted a 
request for VA authorization of reimbursement for that 
examination and treatment.  The Board must therefore consider 
whether deemed prior authorization was in order for those 
medical services, under 38 U.S.C.A. § 1703 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 7.52, 17.53, and 17.54 (2007), for 
medical services at a non-VA facility on June 16, 2005.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed to be a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, however, the weight of the evidence is to the effect 
that no emergency existed.  The private medical record 
reflects the veteran's self-report that the symptoms 
referable to his left ear condition had been gradually 
increasing over three months, without any noted emergency.  A 
reasonable person in the veteran's position could thus not 
conclude that the condition was emergent or an emergency at 
the time he sought care on June 16, 2005.  Further, there is 
no indication in the treatment record that the veteran was in 
distress or otherwise perceived there to be any immediate 
medical danger.  To the contrary, the ENT expressly noted 
that the veteran was acting normally, with normal 
communication and normal voice.  In addition, no emergent 
medical condition was found. 

Although the veteran was immediately treated for ear wax 
impaction, otitis externa, and allergic rhinitis, the medical 
record does not reflect that any of those conditions was of a 
severe or extreme or imminently hazardous nature.  All of 
these factors, taken together, present a picture of a clearly 
non-emergent, non-emergency condition.  Regarding a notation 
of identified lump on the thyroid, it is significant to note 
that the veteran had not sought care for that condition, or 
identified it to the ENT, and the ENT did not identify the 
condition as emergent or requiring immediate or emergency 
treatment.  Accordingly, there was no evidence showing a 
medical emergency to support deemed prior authorization. 

The Board must therefore conclude that weight of the evidence 
is against retroactively finding that the veteran had prior 
authorization for the private medical treatment received on 
June 16, 2005.  Hence, such authorization may not be deemed 
to have been obtained pursuant to 38 C.F.R. § 17.54, and 
payment on that basis is not warranted for expenses incurred 
in conjunction with that treatment under 38 U.S.C.A. § 1703.  
38 C.F.R. § 17.54; See also Smith v. Derwinski, 2 Vet. 
App. 378 (1992) (appropriate authorization not found even 
though the veteran was advised by VA physician that private 
treatment had been arranged).

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a non-service-connected disability associated 
with and held to be aggravating an adjudicated service- 
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service- 
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical. 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that, given Congress's use of the conjunctive 
"and" in the statute, all three statutory requirements 
would have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the claim critically fails under criterion (b), 
in that there is no showing of a medical emergency of such a 
nature that delay in rendering treatment would have been 
hazardous to life or health.  

The veteran has presented some arguments, including that he 
did not feel himself capable, due to his medical condition, 
of traveling the distance to the VA medical facility, in part 
due to dizziness associated with his condition.  However, 
such a reason does not meet criterion (b).  It is not 
sufficient that the veteran be impaired or possibly impaired 
from making the trip to a VA facility, because that does not 
itself present a medical emergency.  In the absence of a 
medical emergency, the veteran was capable of contacting a VA 
medical facility and seeking prior authorization from the 
appropriate party at that facility, to receive private care 
based on this medical incapacity.  There is no allegation or 
indication that the veteran sought such prior authorization, 
and as noted above, the authorization he sought, while within 
the time frame for potentially deemed prior authorization, 
did not produce such prior authorization from appropriate VA 
authority precisely because the criteria for such prior 
authorization were not met.  

Because of the conjunctive nature of the (a), (b), and (c) 
requirements for medical reimbursement under  38 C.F.R. § 
17.120, the veteran's failure to meet criterion (b) is fatal 
to his claim.  Malone.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for reimbursement for 
medical expenses associated with his June 16, 2005, private 
medical visit.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Nevertheless, even if the criteria for payment or 
reimbursement of medical expenses are not met under 38 
U.S.C.A. § 1728, payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, this criteria is conjunctive, not disjunctive; thus 
all criteria must be met. See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision means that all of the conditions listed 
in the provision must be met).  

As above, without the Board here considering the other 
criteria, the claim here fails because the preponderance of 
the evidence is to the effect that a reasonably prudent lay 
person in the veteran's situation would have considered it 
feasible to request prior authorization for the VA treatment 
the veteran received on June 16, 2005, because there was no 
pressing medical emergency at that time.  Hence, the claim 
fails criteria (b) and (c) of 38 C.F.R. § 17.1002.

The preponderance of the evidence is against the claim for 
reimbursement for non-VA care afforded the veteran on June 
16, 2005, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for reimbursement for prescriptions 
obtained through non-VA pharmacies as associated with the 
care rendered on June 16, 2005, specifically the medications 
prescribed by that ENT, the Board notes that the criteria for 
emergency treatment may be considered, but the Board has 
already considered those criteria, hereinabove, and found the 
veteran's case to be lacking in the requisite emergency or 
emergent medical condition to satisfy them.  38 U.S.C.A. §§ 
1703, 1725, 1728; 38 C.F.R. §§ 17.54, 17.120, 17.1000-1003.

In addition, guidelines relevant to obtaining prescription 
medications are found in VA Manual M-1, Part 1.  These 
guidelines in part stipulate that prescriptions may be filled 
by VA pharmacies based on local formularies (Paragraphs 
16.64(b), 16.65).  Paragraph 16.65(a) provides that VA 
clinics will determine whether the prescriptions will be 
filled in the pharmacy, whether the veteran is authorized to 
fill such on his own on an emergent basis, and whether one-
time prescriptions may be filled on a fee basis.  Paragraph 
16.65(b)(1) stipulates that "VA pharmacies will be used for 
filling of staff and non- emergent fee-basis physicians' and 
dentists' prescriptions to the extent practical, consistent 
with the needs and best interests of patients and which can 
be provided more economically by the VA.  This is applicable 
particularly to prescriptions for stabilized conditions or 
those of a recurring nature (such as those for chronic 
patients treated with the same drug from month to month) in 
which the patient's medication needs can be determined 
sufficiently in advance to provide for uninterrupted 
prescription services from a VA pharmacy."

M-1, Part I, paragraph 18.76(d) provides that fee-basis 
prescriptions will only be filled with VA formulary 
medication and that any prescriptions presented to the VA 
pharmacy for medications that are not on the VA formulary, 
and for which no request to deviate from the use of the VA 
formulary was received, will be reviewed by the Chief, 
Pharmacy Service, who will then contact the private, fee- 
basis physician concerning substitution with a VA formulary 
medication.

M-1, Part I, Paragraph 18.71 provides for reimbursement where 
veterans have paid for medications with their own funds "for 
prescriptions needed for prompt treatment of service-
connected or other approved disabilities when such medication 
was not immediately available from a VA pharmacy or 
participating pharmacy."

Legislation providing for medical treatment benefits for 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 2002).  Whether or 
not the medications at issue herein are on the pharmacy 
formulary at theTennessee Valley HCS, or are recurrent in 
nature, the veteran must recognize that he is entitled to 
medical care at the VA Medical Center, to include obtaining 
any medication ancillary to such treatment from the in-house 
pharmacy.

The Board concludes that the veteran made no effort to have 
the prescriptions in question filled by a VA Medical Center 
pharmacy.  The veteran has presented no evidence that he 
sought to fill the prescriptions in question through VA 
facilities, and has made no such allegations.  It may 
reasonably be inferred (including based upon the veteran's 
self-representation and his voluminous submissions, including 
many varying legal and factual arguments on numerous issues 
at various stages of development and appeal, with arguments 
based upon specific citations to VA law and regulations) 
that, if he had in fact made any such efforts for the 
prescriptions in question, he would have mentioned them.  The 
VA treatment records in the file also document no such 
efforts.  

Considering the foregoing, the Board again notes that the 
weight of the evidence is against the veteran's medical 
situation for which he sought treatment on June 16, 2005, 
being of an emergency nature necessitating his prompt filling 
of the prescription at a non-VA pharmacy.  This conclusion of 
non-emergency is even stronger in the case of filling the 
prescriptions, because the veteran had already sought and 
received medical care, and the treating ENT conducted an 
examination and neither found emergency conditions to be 
present nor expressed any urgency in the record regarding the 
veteran's need for the prescribed medications.  Further, the 
ENT treated the veteran by clearing the ear in question of 
impacted cerumen, thus relieving, at least in part, the 
medical condition for which the veteran sought care.  

Accordingly, the Board finds the preponderance of the 
evidence against the veteran's situation being of such a 
nature as to require prompt treatment and thus prompt filling 
of the prescriptions provided by the ENT on June 16, 2005.  
Hence, no emergency may reasonably have been concluded to 
have been present to preclude filling the prescriptions at a 
VA pharmacy.  The preponderance of the evidence is against 
the claim for reimbursal of pharmaceutical costs incurred by 
filling the prescriptions of June 16, 2005, and, therefore, 
the benefit-of-the-doubt doctrine does not apply.   38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Reimbursement for costs of medical care administered on June 
16, 2005, and for costs of prescriptions written upon that 
care, is denied. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


